Title: From Thomas Jefferson to Volney, 10 April 1796
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf, Comte de


                    
                        Dear Sir
                        April 10. 96. Monticello.
                    
                    Your favor of [March] 28. came by our last post: and flatters me with the hope of seeing you here. I shall certainly be at home all the month of May, and very happy to recieve and possess you here. I shall have a great deal to learn from you of what passed in France after I left it. Initiated as I was into the mysteries of the revolution, I have much still to learn which the newspapers never knew. In return I will give you all the information relative to our agriculture &c. which you as a traveller may wish to receive. I regret that I am in a situation which will not leave us either in the quiet or comfort we might desire. My house, which had never been more than half finished, had during a war of 8. years and my subsequent absence of 10. years gone into almost total decay. I am now engaged in the repairing altering and finishing it. The noise, confusion and discomfort of the scene will require all your philosophy and patience. However your journey thro’ the country from George town to this place will have prepared you in some degree for less comfortable lodgings than I shall be able to give you in your next year’s visit. And for the present one you will endeavor to find comfort in a comparison of our covering with that of an Arabian tent, and in what Arabia and it’s adust sands cannot shew, groves of poplars, towering mountains, rocks and rivers, blue skies balsamic air yet pure and healthy; and count for something, the affectionate welcome of Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                